UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RESTAURANT LAW CENTER and
NATIONAL RESTAURANT
ASSOCIATION,
                                                                   ORDER
                             Plaintiffs,
                                                             17 Civ. 9128 (PGG)
             v.

CITY OF NEW YORK and LORELEI
SALAS, in her official capacity as
Commissioner of the New York City
Department of Consumer Affairs,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              On April 8, 2020, the United States Court of Appeals for the Second Circuit

granted Plaintiffs’ consent motion for vacatur of this Court’s February 7, 2019 Judgment, and

remanded with instructions to dismiss the case as moot. (Dkt. No. 104) The mandate issued on

April 8, 2020. Accordingly, it is hereby ORDERED that this case is dismissed as moot.

Dated: New York, New York
       April 9, 2020
